Beck, J.,
dissenting. In my opinion the judgments in these cases ought to be affirmed.
The ground of objection to the sixteenth instruction is that it holds the engineer authorized, in order to avoid the accident resulting in the destruction of the horses, to increase the danger to the passengers to' some extent; that is, if he could not have stopped the train “ without increasing the danger to his passengers to an unreasonable extent,” he was not negligent. It is insisted that if the act of checking the cars increased the danger to the passengers at all, the engineer was not required to attempt it. But it cannot be doubted that if it could have been done in the exercise of proper care for the passengers, though the danger to them had been increased not beyond the bounds of prudence and caution demanded by the law for their protection, his duty required him to make the attempt. The unreasonable extent to which he is forbidden by the instruction to increase the danger to passengers, is that beyond the limit demanded by the care and prudence he was required to exercise by the law toward them.
The eighth instruction is doubtless objectionable, as it does not require a sufficiently high order of diligence for the safety of the passengers. But this error could not have affected prejudicially the rights of defendant at the trial.
Upon these grounds I am unable to concur in the foregoing opinion.